Exhibit 10.5

FOURTH AMENDMENT

THIS FOURTH AMENDMENT, dated as of March 13, 2014, but effective as of
February 28, 2014 (this “Fourth Amendment”), to the Credit Agreement, dated as
of August 22, 2012 as amended by the Waiver and First Amendment, dated as of
July 17, 2013 (the “First Amendment”), as further amended by the Second
Amendment, dated August 5, 2013 (the “Second Amendment”), and as further amended
by the Third Amendment, dated January 15, 2014 (the “Third Amendment”) (as
amended by the First Amendment, the Second Amendment and the Third Amendment and
as the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among VOYETRA TURTLE BEACH,
INC., a Delaware corporation (“Turtle Beach”), PARAMETRIC SOUND CORPORATION, a
Nevada corporation (“PAMT” and together with Turtle Beach, each a “Borrower” and
collectively, the “Borrowers”), VTB HOLDINGS, INC., a Delaware corporation
(“Holdings”), the various financial institutions and other Persons from time to
time party thereto (the “Lenders”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”),
as administrative agent and collateral agent for the lenders (in such capacity,
the “Agent”).

The Obligors hereby request that the Agent and the Lenders agree to the
amendments provided for in this Fourth Amendment and the Agent and each of the
Lenders is willing to agree to the amendments pursuant to the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the agreements, provisions
and covenants herein contained, the parties to this Fourth Amendment hereby
agree, on the terms and subject to the conditions set forth herein, as follows:

Section 1. Definitions. Unless otherwise specifically defined herein, each term
used herein that is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement.

Section 2. Amendments to Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended to add the following
new definitions in alphabetical order:

“Fourth Amendment” means the Fourth Amendment, dated as of March 13, 2014, by
and among the Borrowers, Holdings, the Lenders and the Agent.

“Fourth Amendment Effective Date” means February 28, 2014.

(b) The definition of “Revolving Loan Commitment Amount” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Revolving Loan Commitment Amount” means a maximum principal amount of (i) prior
to Fourth Amendment Effective Date, $55,000,000, (ii) from the Fourth Amendment
Effective Date until April 15, 2014, an amount equal to the greater of
(a) $38,974,938 minus all repayments of Loans made after the Fourth Amendment
Effective Date and (b) $35,000,000, and (iii) on and after April 15, 2014,
$35,000,000, in each case, as such amount may be permanently reduced from time
to time pursuant to Section 2.2.

(c) Section 2.1(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:



--------------------------------------------------------------------------------

(a) Revolving Loan Commitment. From time to time on any Business Day occurring
from and after the Closing Date but prior to the Fourth Amendment Effective
Date, each Lender agrees, severally but not jointly, that it will make Revolving
Loans to the Borrowers equal to (i) such Lender’s Percentage of Revolving Loans
multiplied by (ii) the aggregate amount of each Borrowing of Revolving Loans
requested by the Borrowers. On the terms and subject to the conditions hereof,
the Borrowers may from time to time borrow, repay and reborrow Revolving Loans.
No Lender shall be permitted or required to make any Revolving Loan if (A) after
giving effect thereto, (i) the aggregate outstanding principal amount of all
Revolving Loans of such Lender, plus (ii) such Lender’s Percentage of Revolving
Loans multiplied by the aggregate amount of all Letter of Credit Outstandings,
would exceed (i) such Lender’s Percentage of Revolving Loans multiplied by
(ii) the then existing Revolving Loan Commitment Amount or (B) after giving
effect thereto, Availability would be zero or less than zero.

(d) Section 2.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

Section 2.2 Reduction of Revolving Loan Commitment Amount. The Borrowers may
(without premium or penalty), from time to time on any Business Day occurring
after the Closing Date, voluntarily reduce the Revolving Loan Commitment Amount
on the Business Day so specified by the Borrowers; provided, however, that all
such reductions shall require at least three (3) Business Days’ prior notice to
the Agent and be permanent, and any partial reduction of the Revolving Loan
Commitment Amount shall be in a minimum amount of $1,000,000. The Revolving
Commitment Amount shall be automatically and permanently reduced, without any
action of the Borrowers, the Administrative Agent or any Lender, on each day
beginning with the Fourth Amendment Effective Date, and continuing until the
Aggregate Revolving Commitment Amount is $35,000,000, by the principal amount of
any prepayments made with respect to Revolving Loans. Any optional or mandatory
reduction of the Revolving Loan Commitment Amount pursuant to the terms of this
Agreement which reduces the Revolving Loan Commitment Amount below the Letter of
Credit Commitment Amount shall result in an automatic and corresponding
reduction of (i) the Letter of Credit Commitment Amount to an amount equal to
the Revolving Loan Commitment Amount and (ii) the Swing Loan Commitment Amount
to an amount equal to the Revolving Loan Commitment Amount, in each case as so
reduced, without any further action on the part of the Issuer, and, in such
case, each Lender’s Revolving Loan Commitment shall be reduced by its Percentage
of the reduction of the Revolving Loan Commitment Amount.

(e) Section 2.9(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(c) Notwithstanding the foregoing, no Incremental Revolving Credit Commitment
shall become effective under this Section 2.9 unless (i) the Agent has provided
the Borrowers written consent to such Incremental Revolving Credit Commitment,
(ii) on the date of such effectiveness, the conditions set forth in Section 5.2
have been satisfied and the Agent shall have received a certificate to that
effect dated such date and executed by an Authorized Officer of the Borrowers,
and (iii) the Agent shall have received legal opinions, board resolutions and
other closing certificates reasonably requested by the Agent and consistent with
those delivered on the Closing Date under Section 5.1.

(f) Section 3.1(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(b) [Reserved].

(g) Section 3.1(d) of the Credit Agreement is hereby amended by deleting the
last sentence thereof and replaced with the following:

 

-2-



--------------------------------------------------------------------------------

For the avoidance of doubt, the Borrowers shall repay outstanding Revolving
Loans on April 15, 2014 in an amount equal to the Total Revolving Exposure
Amount minus the lesser of (1) $35,000,000 and (2) the Borrowing Base, to the
extent such amount exceeds $0.

(h) Section 5.2(a) of the Credit Agreement is hereby amended by inserting the
following as a new clause (iv) thereto:

(iv) the Fourth Amendment Effective Date shall not have occurred.

(i) Section 7.1(d)(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(i) as soon as available and in any event within five (5) Business Days of the
last day of each fiscal month (or, at the option of the Agent, five (5) Business
Days after each of the last day and the 15th day of each fiscal month),
commencing with the fiscal month ending August 25, 2012, (A) a monthly Borrowing
Base Certificate for PAMT and its consolidated Subsidiaries and (B) a
certificate (a “Liquidity Certificate”), in form and substance satisfactory to
the Agent, demonstrating in reasonable detail compliance with Section 9.4;
provided, however, that no Borrowing Base Certificate or Liquidity Certificate
shall be required for the fiscal month ending February 28, 2014 and the
Borrowing Base Certificate and Liquidity Certificate for the fiscal month ending
March 31, 2014 shall be delivered on or before April 4, 2014

(j) Section 7.1 of the Credit Agreement is hereby amended by inserting the
following as a new clause (h) thereto:

(h) a Borrowing Base Certificate for PAMT and its consolidated Subsidiaries
(i) as of March 17, 2014, which Borrowing Base Certificate shall be delivered on
or before March 21, 2014 (the “March 17th BBC”) and (ii) as of March 31, 2014,
which Borrowing Base Certificate shall be delivered on or before April 4, 2014
(the “March 31st BBC”).

(k) Section 9.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

Section 9.4 Minimum Liquidity. The Borrowers will not permit the Liquidity as of
the last day of any fiscal month to be less than (a) $5,000,000 for each of the
fiscal months ending December 31, 2013 and January 31, 2014 and (b) $5,000,000
for the fiscal month ending March 31, 2014 and each fiscal month thereafter;
provided however that if any Liquidity Certificate delivered by the Borrowers
demonstrates that the Borrowers failed to comply with this Section 9.4, the
Borrowers shall have the right to cure such breach on the following terms and
conditions:

(i) the Borrowers shall deliver to the Agent irrevocable written notice of their
intent to cure the breach of Section 9.4 (a “Cure Notice”) concurrently with the
delivery of the applicable Liquidity Certificate and such Cure Notice shall set
forth the calculation of the applicable “Liquidity Cure Amount” (as hereinafter
defined); and

(ii) if the Borrowers deliver a Cure Notice, the Borrowers or Holdings shall
issue Subordinated Debt of the Borrowers or Holdings in an amount equal to at
least the Liquidity Cure Amount no later than ten (10) Business Days after the
date the applicable Liquidity Certificate was delivered. The “Liquidity Cure
Amount” shall be defined as and shall be equal to an amount equal to the minimum
amount which, when included in the calculation of Liquidity for the applicable
fiscal month, would result in the Borrowers being in pro forma compliance with
Section 9.4 as of such fiscal month.

 

-3-



--------------------------------------------------------------------------------

(l) Section 10.2(s) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(s) additional unsecured Subordinated Debt incurred pursuant to the proviso set
forth in Section 9.4 or Section 6 of the Fourth Amendment; provided that such
Subordinated Debt (x) is on terms and conditions satisfactory to the Agent in
its sole discretion and (y) is provided by the Sponsor or a third party
satisfactory to the Agent in its sole discretion; provided, further, that terms
and conditions substantially similar to the Subordinated Debt held by the
Sponsor on the Consolidated Amendment Date shall be deemed satisfactory to the
Agent.

Section 3. Representations and Warranties. Each Obligor represents and warrants
to the Agent and each Lender that:

(a) such Obligor has the legal power and authority to execute and deliver this
Fourth Amendment;

(b) after giving effect to this Fourth Amendment, no Default or Event of Default
exists under the Credit Agreement, nor will any occur immediately after the
execution and delivery of this Fourth Amendment or by the performance or
observance of any provision hereof, nor will any occur immediately after the
effectiveness of this Fourth Amendment; and

(c) such Obligor has no claim or offset against, or defense or counterclaim to,
any obligations or liabilities of such Obligor under the Credit Agreement or any
other Credit Document.

Section 4. Effectiveness.

(a) The effectiveness of this Fourth Amendment is subject to the satisfaction of
the following conditions precedent:

(i) the Agent shall have received counterparts of this Fourth Amendment that,
when taken together, bear the signatures of the Obligors, Stripes Group (as
defined below), the Agent and the Lenders;

(ii) after giving effect to this Fourth Amendment (i) there shall exist no
Default or Event of Default, and (ii) all representations and warranties of the
Obligors contained herein or in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the Fourth Amendment
Effective Date, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made;

(iii) the Agent shall have received (i) for the benefit of the Lenders, the fees
required to be paid by the Borrowers pursuant to Section 5 below, (ii) for the
benefit of PNC Capital Markets LLC (the “Lead Arranger”), the fees required to
be paid by the Borrowers pursuant to the Fourth Amendment Effective Date
Amendment Fee Letter, dated as of the date hereof, among the Agent, the Lead
Arranger and the Borrowers, (iii) all documented out-of-pocket expenses
(including reasonable fees and disbursements of counsel to the Agent) in
connection with the preparation, negotiation and effectiveness of this Fourth
Amendment and the other documents being executed or delivered in connection
herewith, and (iv) any other amounts due and payable by the Borrowers hereunder
or under the Credit Agreement in connection with the Fourth Amendment;

 

-4-



--------------------------------------------------------------------------------

(iv) the Borrowers shall have repaid in full the unpaid principal amount of, and
all interest with respect to, each Term Loan; and

(v) the Agent shall have received such additional documents, instruments and
information as the Agent may reasonably request to effect the transactions
contemplated hereby.

(b) Fourth Amendment Effective Date. Notwithstanding the date of execution of
this Fourth Amendment, upon satisfaction of the conditions precedent set forth
in Section 4(a) above, this Fourth Amendment shall be effective as of
February 28, 2014 (the “Fourth Amendment Effective Date”).

Section 5. Fees. As consideration for the amendments to the Credit Agreement
contemplated by this Fourth Amendment, the Borrowers shall pay to the Agent, for
the benefit of each Lender party hereto, (a) an amendment fee in an amount equal
to 75 basis points times the amount of such Lender’s Commitment as of the Fourth
Amendment Effective Date (after giving effect to the repayment of the Term Loan
on or prior to the Fourth Amendment Effective Date), which amendment fee shall
be fully earned and be due and payable on the Fourth Amendment Effective Date
and (b) an additional amendment fee (the “Additional Amendment Fee”) in an
amount equal to 100 basis points times the amount of such Lender’s Commitment as
of March 31, 2014, which Additional Amendment Fee shall be fully earned on the
Fourth Amendment Effective Date and be due and payable on March 31, 2014;
provided, however, that the Additional Amendment Fee shall not be required to be
paid if on March 31, 2014, all of the Obligations have been indefeasibly paid in
full (other than Letters of Credit that have been cash collateralized in a
manner satisfactory to the Administrative Agent and the Issuer) and the Credit
Agreement shall have been terminated and all Commitments have been terminated.

Section 6. Stripes Covenant.

(a) As consideration for the amendments to the Credit Agreement contemplated by
this Fourth Amendment, the Borrowers and SG Growth Partners I LP, a Delaware
limited liability partnership (“Stripes Group”) hereby covenant with Agent and
the Lenders that:

(i) on April 4, 2014, the Borrowers shall issue and Stripes Group shall purchase
Subordinated Debt on terms and pursuant to documentation substantially similar
to the Subordinated Debt previously issued by Turtle Beach to Stripes Group in
an aggregate principal amount of the excess, if any, by which the Total
Revolving Exposure Amount exceeds the sum of (a) the Borrowing Base set forth on
the March 17th BBC (provided, that if the Borrowers fail to deliver the
March 17th BBC on or before March 21, 2014, the Borrowing Base shall be deemed
to be $0) plus (b) $5,000,000;

(ii) on April 18, 2014, the Borrowers shall issue and Stripes Group shall
purchase Subordinated Debt on terms and pursuant to documentation substantially
similar to the Subordinated Debt previously issued by Turtle Beach to Stripes
Group in an aggregate principal amount of the excess, if any, by which the Total
Revolving Exposure Amount exceeds the lesser of (a) the Borrowing Base set forth
on the March 31st BBC (provided, that if the Borrowers fail to deliver the
March 31st BBC on or before April 4, 2014, the Borrowing Base shall be deemed to
be $0) and (b) $35,000,000;

(iii) on or before the tenth (10th) Business Day after the date on which the
Borrowers are required to deliver a Borrowing Base Certificate after March 31,
2014, the Borrowers shall issue and Stripes Group shall purchase Subordinated
Debt on terms and pursuant to documentation substantially similar to the
Subordinated Debt previously issued by Turtle Beach to Stripes Group in an
aggregate principal of the excess, if any, by which the Total Revolving

 

-5-



--------------------------------------------------------------------------------

Exposure Amount exceeds the lesser of (a) the Borrowing Base set forth on the
most recently delivered Borrowing Base Certificate (provided, that if the
Borrowers fail to deliver a Borrowing Base Certificate as required by
Section 7.1(d)(i) of the Credit Agreement, the Borrowing Base shall be deemed to
be $0) and (b) $35,000,000; and

(iv) on or before the tenth (10th) Business Day after the end of any fiscal
month (commencing with fiscal month ending March 31, 2014) for which the
Liquidity of the Borrowers is less than $5,000,000, the Borrowers shall issue
and Stripes Group shall purchase Subordinated Debt on terms and pursuant to
documentation substantially similar to the Subordinated Debt previously issued
by Turtle Beach to Stripes Group in an aggregate principal amount equal to
$5,000,000 minus the Liquidity of the Borrowers for such fiscal month.

Notwithstanding the foregoing, the Borrowers shall not be required to issue and
Stripes Group shall not be required to purchase Subordinated Debt pursuant to
this Section 6(a) in excess of $10,000,000 in the aggregate. The Borrower shall
apply the proceeds of any Subordinated Debt issued as required by this Section 6
to immediately prepay the outstanding Revolving Loans and the Revolving Loan
Commitment Amount shall be automatically reduced in an amount equal to such
prepayment.

For the avoidance of doubt, if at any time the amount of a required payment on
the Revolving Loans exceeds the Remaining Stripes Commitment, Borrowers shall
immediately make a principal payment on the Revolving Loans equal to the amount
of such excess. As used herein, the term “Remaining Stripes Commitment” means,
at any time, $10,000,000.00 reduced by the then aggregate amount of Subordinated
Debt purchased by Stripes Group pursuant to this Section 6(a).

(b) Stripes Group shall, at all times free and clear of all Liens (other than
inchoate Liens that arise by operation of law, Liens in favor of the Agent and
any Liens arising due to the obligations of Stripes Group under Section 6(a)
above), have an aggregate amount of unfunded capital commitments of its limited
partners plus unrestricted cash and cash equivalents of at least $10,000,000
(less an amount equal to the principal amount of Subordinated Debt purchased by
Stripes Group after the Fourth Amendment Effective Date pursuant to Section 6(a)
above). Stripes Group shall (a) preserve and maintain its legal existence and
(b) preserve and maintain its rights (charter and statutory), privileges,
franchises and permits necessary or desirable in the conduct of its business,
except, in the case of clause (b), where the failure to do so would not, in the
aggregate, have a Material Adverse Effect and shall comply with all applicable
requirements of law, contractual obligations and permits, except for such
failures to comply that would not, in the aggregate, have a Material Adverse
Effect. Stripes Group shall not dissolve, liquidate, or wind up its affairs, or
be a party to any transaction of merger or consolidation in which Stripes Group
merges or consolidates with or into another Person unless Stripes Group is the
survivor of such merger or consolidation.

Each Borrower and Stripes Group hereby agrees that Agent shall be entitled to
the remedy of specific performance with respect to any violation by any Borrower
or Stripes Group of the terms of this Section 6. Failure of either Borrower or
Stripes Group to comply with or otherwise satisfy the covenants, representations
and other requirements set forth in this Section 6 as expressly set forth above
shall constitute an automatic Event of Default under the Credit Agreement. Upon
the indefeasible payment in full of all Obligations, the termination of the
Commitments and the termination of the Credit Documents, the obligations of
Stripes Group under this Section 6 shall automatically terminate and be of no
further force and effect.

Section 7. Waiver. Each Obligor, by signing below, hereby waives and releases
the Agent and each of the Lenders and their respective Affiliates from any and
all claims, offsets, defenses and counterclaims of which such Obligor is aware,
such waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

 

-6-



--------------------------------------------------------------------------------

Section 8. Entire Agreement. This Fourth Amendment, together with the Credit
Agreement and the other Credit Documents, integrate all the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 9. Effect of Fourth Amendment. Except as expressly set forth herein,
this Fourth Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, amend, or otherwise affect the rights and remedies of
the Lenders or the Agent under the Credit Agreement or any other Credit
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle any Obligor to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document in similar or different circumstances. This Fourth Amendment shall
apply and be effective with respect to the matters expressly referred to herein.
After the Fourth Amendment Effective Date, any reference to the Credit Agreement
shall mean the Credit Agreement with the amendments effected hereby. This Fourth
Amendment shall constitute a “Credit Document” for all purposes of the Credit
Agreement and the other Credit Documents.

Section 10. GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARDING TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
OBLIGOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS FOURTH
AMENDMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.

Section 11. JURY TRIAL WAIVER. EACH OF THE PARTIES TO THIS FOURTH AMENDMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS FOURTH AMENDMENT OR ANY OF
THE OTHER CREDIT DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS,
WAIVERS OR OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 12. Counterparts. This Fourth Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
signature page of this Fourth Amendment by facsimile transmission or e-mail
shall be effective as delivery of a manually executed counterpart hereof.

[Remainder of page intentionally left blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the day and year first written above.

 

PNC BANK, NATIONAL ASSOCIATION, as a
Lender and as the Agent

By:

  /s/ Keven Larkin

Name:

  Keven Larkin

Title:

  Vice President



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as a Lender By:   /s/ Michael Shuhy Name:   Michael Shuhy
Title:   Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:   /s/ Bob Williams Name:   Bob Williams Title:  
Senior Vice President



--------------------------------------------------------------------------------

NATIONAL PENN BANK, as a Lender By:   /s/ Alfred T. Doody Name:   Alfred T.
Doody Title:   Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING
CORPORATION, as a Lender By:   /s/ Masaki Sone Name:   Masaki Sone Title:  
Managing Director



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A., as a Lender By:   /s/ Troy Jellerette Name:   Troy
Jellerette Title:   Vice President



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK, as a Lender By:   /s/ Ellen S. Frank Name:   Ellen S.
Frank Title:   Senior Vice President



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:   /s/ Richard Ohl Name:   Richard Ohl Title:  
Vice President



--------------------------------------------------------------------------------

M&T BANK, as a Lender By:   /s/ Chris Turley Name:   Chris Turley Title:   Vice
President



--------------------------------------------------------------------------------

VOYETRA TURTLE BEACH, INC.

VTB HOLDINGS, INC.

PARAMETRIC SOUND CORPORATION

By:   /s/ John T. Hanson Name:   John T. Hanson Title:   Chief Financial Officer

SOLELY FOR PURPOSES OF SECTION 6 HEREOF:

 

SG GROWTH PARTNERS I, LP

By:   /s/ Kenneth A. Fox Name:   Kenneth A. Fox Title:   Managing Member